Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, a primary reason why it is deemed novel and non-obvious over the prior art of record to Gollier et al (US-20170189991-A1) in view of Gomez et al (US-8943855-B2) and West (US-20160159679-A1) as instantly claimed is that in the prior art Gollier teaches of an adjustable laser beam line focused to create a contour line comprising a quasi-non diffracting laser beam with a wavelength, spot size, and similar Rayleigh range; Gomez teaches of using a laser to make optically modified regions; West teaches of using a second beam laterally offset to from the primary beam, the combination of references do not show a second caustic portion of the primary laser beam modified by the optically modified region and translating the primary laser beam laterally offset from the optically modified region. One of ordinary skill in the art at the time of invention would not be motivated to have a second caustic portion of the primary laser beam modified by the optically modified region and have the laser beam laterally offset from the optically modified region.

Closest prior art documents:
Hosseini et al (US-10399184-B2) teaches of using two laser beams coherently to score a substrate.
Lee et al (KR-20160124417-A) teaches of an optically modified region with a different refractive index than the substrate.
Hackert et al (US-20180057390-A1) teaches of mechanically scribing a glass to be used as a contour line from laser scribing.
Wagner et al (CN-107848860-A) teaches of a lateral offset has a tangent relationship with the depth of focus of a laser.
Manley et al (US-20150165563-A1) teaches of using laser drilling on laminated glass (multiple layers).
Arai et al (US-9138913-B2) teaches of puled laser scribing glass to make subsurface damage with multiple beams at different depth. Arai is silent on using an optically modified region or a second caustic portion.
Marjanovic et al (US-20150166394-A1) teaches of laser separating by creating and using optically modified regions. Marjanovic is silent on using the optically modified region as a second caustic portion of the beam.
Toyoda et al (JP-2006175487-A) teaches of using two lasers, one at an angle, to coherently focus and grow the scribed line in a thickness of the substrate.
Schillinger et al (US-10421683-B2) teaches of splitting or modifying the shape of a beam to coherently focus the singular split beam in a depth of the substrate. Schillinger is silent on using an optically modified region as a second caustic portion of their primary beam.
Bovatsek et al (US-7626138-B2) teaches of using pulsed laser beam to focus damage in the applied region, minimizing surrounding substrate damage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741